MEMORANDUM **
1. Under United States v. Plouffe, 445 F.3d 1126 (9th Cir.2006), we have jurisdiction to review defendant’s sentence for reasonableness even though it falls within the correctly-calculated Sentencing Guideline range.
2. We conclude that the sentence was reasonable even in light of the district court’s offhanded comments about defendant’s failure to proffer. These comments did not show that the district court imposed a sentence “greater than necessary, to comply with the purposes” of 18 U.S.C. § 3553(a)(2).
3. The district court did not err in failing to reference defendant’s acceptance of responsibility under 18 U.S.C. § 3553(a). “Judges need not rehearse on the record all of the considerations that 18 U.S.C. § 3553(a) lists....” United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006) (quoting United States v. George, 403 F.3d 470, 472-73 (7th Cir.2005)). “A district court is not required to refer to each factor listed in § 3553(a).” Id. Here, the court adequately considered the § 3553(a) factors, and the resulting sentence was reasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.